Case 9:18-cv-80176-BB Document 359-3 Entered on FLSD Docket 12/27/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

   ORDER GRANTING PLAINTIFFS’ MOTION TO REQUIRE DEFENDANT TO MAKE
      HIS WIFE RAMONA WATTS AVAILABLE FOR DEPOSITION OR, IN THE
         ALTERNATIVE, PRECLUDE HER FROM TESTIFYUNG AT TRIAL

          THIS CAUSE is before the Court on Plaintiffs’ Motion to Require Defendant to Make His

  Wife Ramona Watts Available for Deposition or, in the alternative, Preclude her from Testifying

  at Trial (ECF No. [344]). The Court has reviewed the Motion, and being fully advised on the

  Motion, it is hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED. Ms. Ramona Watts

  cannot testify at trial unless she

          1. appears for a deposition in London prior to the discovery cutoff date. Plaintiffs shall

              not be required to pay costs in excess of $10,000 and the scope of the deposition shall

              be governed by the Federal Rules of Civil Procedure; or

          2. appears for deposition in the Southern District of Florida at least 5 days prior to trial,

              with the costs and scope of the deposition governed by the Federal Rules of Civil

              Procedure.
Case 9:18-cv-80176-BB Document 359-3 Entered on FLSD Docket 12/27/2019 Page 2 of 2




  DONE AND ORDERED in chambers on this ___ day of December, 2019.



                                                JUDGE BETH BLOOM
                                                UNITED STATES MAGISTRATE JUDGE


  Copies furnished: All counsel of record




                                            2
